DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 08/06/2021 in which claims 1-30 are pending.

Allowable Subject Matter
Claims 6, 14, 21 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 9-10, 17 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang et al. (WO 2018/058574), hereinafter “Jiang”.
As to claim 1, Jiang teaches a method of wireless communication at a user equipment (UE) (Jiang, Fig. 3, [0079]-[0080], Fig. 4, [0082], a random access method performed by a wireless communication system including a UE), comprising: 
receiving, from a scheduling entity, system information in a beam sweep comprising a plurality of beams (Jiang, Fig. 3, [0080], [0082], the UE receives from the base station beam-based synchronization signal (SS, Synchronization Signal)/reference signal (RS)/system information. The SS/RS/SI is transmitted in a beam sweeping manner including multiple beams); 
identifying, based on the system information, one or more beams of the plurality of beams configured to use a coverage enhancement technique in a random access procedure (Jiang, [0017]-[0019], Fig. 3, [0080], [0082], [0084], [0091], the UE selects the appropriate beam and determine the beam ID according to the SS/RS/SI. The UE determines the best beam from the different beams received in the beam sweeping. [0085], the UE uses the beam identifier and best beam to transmit the random access request. Fig. 4, [0083], the UEs at different locations in the cell receive the SS/RS/SI sent by different beams. The beams and beam sweeping procedure are used to select the best/appropriate beam by the UE and provide a multi-beam coverage scenario with better coverage than a system with a single beam); and 
exchanging, with the scheduling entity, at least one random access message associated with the random access procedure on the one or more beams according to the coverage enhancement technique (Jiang, Fig. 3, [0085]-[0086], [0091], [0101], Fig. 5, [0115], Fig. 9, the UE transmits to the base station a random access request using the determined best/appropriate beam. The PRACH resource is mapped to the best beam. The mapping of DL/UL beam is used by the base station to receive the random access request from the UE with the best/appropriate beam identified. [0106], Fig. 5, [0115], [0116], the UE receives a random access response (RAR) from the base station, via the corresponding best/appropriate beam. The best/appropriate beam provides a better coverage to corresponding UEs based on the position of the UEs in the cell).

As to claim 2, Jiang teaches wherein, the exchanging the at least one random access message comprises, at least one of: 
transmitting a random access request to the scheduling entity to initiate the random access procedure (Jiang, Fig. 3, [0085]-[0086], [0091], [0101], Fig. 5, [0115], Fig. 9, the UE transmits to the base station a random access request using the determined best/appropriate beam. The PRACH resource is mapped to the best beam. The mapping of DL/UL beam is used by the base station to receive the random access request from the UE with the best/appropriate beam identified); or 
receiving a random access response (RAR) associated with the random access procedure (Jiang, Fig. 3, [0085]-[0086], [0091], [0101], Fig. 5, [0115], [0106], Fig. 5, [0115], [0116], the UE receives a random access response (RAR) from the base station, via the corresponding best/appropriate beam. The best/appropriate beam provides a better coverage to corresponding UEs based on the position of the UEs in the cell).

As to claim 9, Jiang teaches a user equipment (UE) for wireless communication (Jiang, Fig. 3, [0079]-[0080], Fig. 4, [0082], Fig. 17, [0204]-[0207], a User Equipment (UE) performing a random access method in a wireless communication system), comprising: 
a communication interface (Jiang, Fig. 17, [0204]-[0207], the UE includes a communication module 110); 
a memory (Jiang, Fig. 17, [0204]-[0207], the UE includes a memory 140); and 
a processor operatively coupled with the communication interface and the memory (Jiang, Fig. 17, [0204]-[0207], the UE includes a central processing unit 100 connected to the communication module 110 and memory 140 to perform the functions of the UE), 
wherein the processor and the memory are configured to: 
receive, via the communication interface, system information transmitted by a scheduling entity in a beam sweep comprising a plurality of beams (Jiang, Fig. 3, [0080], [0082], the UE receives from the base station beam-based synchronization signal (SS, Synchronization Signal)/reference signal (RS)/system information. The SS/RS/SI is transmitted in a beam sweeping manner including multiple beams); 
identify, based on the system information, one or more beams of the plurality of beams configured to use a coverage enhancement technique in a random access procedure (Jiang, [0017]-[0019], Fig. 3, [0080], [0082], [0084], [0091], the UE selects the appropriate beam and determine the beam ID according to the SS/RS/SI. The UE determines the best beam from the different beams received in the beam sweeping. [0085], the UE uses the beam identifier and best beam to transmit the random access request. Fig. 4, [0083], the UEs at different locations in the cell receive the SS/RS/SI sent by different beams. The beams and beam sweeping procedure are used to select the best/appropriate beam by the UE and provide a multi-beam coverage scenario with better coverage than a system with a single beam); and 
exchange, via the communication interface, with the scheduling entity, at least one random access message associated with the random access procedure on the one or more beams according to the coverage enhancement technique (Jiang, Fig. 3, [0085]-[0086], [0091], [0101], Fig. 5, [0115], Fig. 9, the UE transmits to the base station a random access request using the determined best/appropriate beam. The PRACH resource is mapped to the best beam. The mapping of DL/UL beam is used by the base station to receive the random access request from the UE with the best/appropriate beam identified. [0106], Fig. 5, [0115], [0116], the UE receives a random access response (RAR) from the base station, via the corresponding best/appropriate beam. The best/appropriate beam provides a better coverage to corresponding UEs based on the position of the UEs in the cell).

As to claim 10, Jiang teaches wherein, to exchange the at least one random access message, the processor and the memory are further configured to, at least one of: 
transmit a random access request to the scheduling entity to initiate the random access procedure (Jiang, Fig. 3, [0085]-[0086], [0091], [0101], Fig. 5, [0115], Fig. 9, the UE transmits to the base station a random access request using the determined best/appropriate beam. The PRACH resource is mapped to the best beam. The mapping of DL/UL beam is used by the base station to receive the random access request from the UE with the best/appropriate beam identified); or 
receive a random access response associated with the random access procedure (Jiang, Fig. 3, [0085]-[0086], [0091], [0101], Fig. 5, [0115], [0106], Fig. 5, [0115], [0116], the UE receives a random access response (RAR) from the base station, via the corresponding best/appropriate beam. The best/appropriate beam provides a better coverage to corresponding UEs based on the position of the UEs in the cell).

As to claim 17, Jiang teaches a method of wireless communication at a scheduling entity (Jiang, Fig. 3, [0079]-[0080], Fig. 4, [0082], a random access method performed by a wireless communication system including a base station), comprising: 
transmitting system information in a beam sweep comprising a plurality of beams (Jiang, Fig. 3, [0080], [0082], the UE receives from the base station beam-based synchronization signal (SS, Synchronization Signal)/reference signal (RS)/system information. The SS/RS/SI is transmitted in a beam sweeping manner including multiple beams), the system information identifying one or more beams of the plurality of beams configured to use a coverage enhancement technique in a random access procedure (Jiang, [0017]-[0019], Fig. 3, [0080], [0082], [0084], [0091], the UE selects the appropriate beam and determine the beam ID according to the SS/RS/SI. The UE determines the best beam from the different beams received in the beam sweeping. [0185], “a beam identification selection unit 1402 selects the beam identification based on the beam-based synchronization signal”. [0085], the UE uses the beam identifier and best beam to transmit the random access request. Fig. 4, [0083], the UEs at different locations in the cell receive the SS/RS/SI sent by different beams. The beams and beam sweeping procedure are used to select the best/appropriate beam by the UE and provide a multi-beam coverage scenario with better coverage than a system with a single beam);.
receiving, from a user equipment (UE), a random access request associated with the random access procedure (Jiang, Fig. 3, [0085]-[0086], [0091], [0101], Fig. 5, [0115], Fig. 9, the UE transmits to the base station a random access request using the determined best/appropriate beam. The PRACH resource is mapped to the best beam. The mapping of DL/UL beam is used by the base station to receive the random access request from the UE with the best/appropriate beam identified); and 
transmitting, to the UE, a random access response (RAR) associated with the random access procedure (Jiang, [0106], Fig. 5, [0115], [0116], the UE receives a random access response (RAR) from the base station, via the corresponding best/appropriate beam. The best/appropriate beam provides a better coverage to corresponding UEs based on the position of the UEs in the cell), 
wherein at least one of the random access request or the RAR is configured according to the coverage enhancement technique corresponding to the one or more beams (Jiang, Fig. 3, [0085]-[0086], [0091], [0101], [0106], Fig. 5, [0115], [0116], Fig. 9, the random access request and the RAR are transmitted according to the determined best/appropriate beam that provides a better coverage to the corresponding UE based on the position of the UE in the cell).

As to claim 24, Jiang teaches a scheduling entity for wireless communication (Jiang, Fig. 3, [0079]-[0080], Fig. 4, [0082], Fig. 16, [0199]-[0202], a base station performing a random access method in a wireless communication system), comprising: 
a communication interface (Jiang, Fig. 16, [0199]-[0202], the base station includes a transceiver 220); 
a memory (Jiang, Fig. 16, [0199]-[0202], the base station includes a memory 210); and 
a processor operatively coupled with the communication interface and the memory (Jiang Fig. 16, [0199]-[0202], the base station includes a central processing unit 200 connected to the transceiver 220 and memory 210 to perform the functions of the base station), 
wherein the processor and the memory are configured to: 
transmit, via the communication interface, system information in a beam sweep comprising a plurality of beams (Jiang, Fig. 3, [0080], [0082], the UE receives from the base station beam-based synchronization signal (SS, Synchronization Signal)/reference signal (RS)/system information. The SS/RS/SI is transmitted in a beam sweeping manner including multiple beams), the system information identifying one or more beams of the plurality of beams configured to use a coverage enhancement technique in a random access procedure (Jiang, [0017]-[0019], Fig. 3, [0080], [0082], [0084], [0091], the UE selects the appropriate beam and determine the beam ID according to the SS/RS/SI. The UE determines the best beam from the different beams received in the beam sweeping. [0185], “a beam identification selection unit 1402 selects the beam identification based on the beam-based synchronization signal”. [0085], the UE uses the beam identifier and best beam to transmit the random access request. Fig. 4, [0083], the UEs at different locations in the cell receive the SS/RS/SI sent by different beams. The beams and beam sweeping procedure are used to select the best/appropriate beam by the UE and provide a multi-beam coverage scenario with better coverage than a system with a single beam); 
receive, via the communication interface, from a user equipment (UE), a random access request associated with the random access procedure (Jiang, Fig. 3, [0085]-[0086], [0091], [0101], Fig. 5, [0115], Fig. 9, the UE transmits to the base station a random access request using the determined best/appropriate beam. The PRACH resource is mapped to the best beam. The mapping of DL/UL beam is used by the base station to receive the random access request from the UE with the best/appropriate beam identified); and 
transmit, via the communication interface to the UE, a random access response (RAR) associated with the random access procedure (Jiang, [0106], Fig. 5, [0115], [0116], the UE receives a random access response (RAR) from the base station, via the corresponding best/appropriate beam. The best/appropriate beam provides a better coverage to corresponding UEs based on the position of the UEs in the cell), 
wherein at least one of the random access request or the RAR is configured according to the coverage enhancement technique corresponding to the one or more beams (Jiang, Fig. 3, [0085]-[0086], [0091], [0101], [0106], Fig. 5, [0115], [0116], Fig. 9, the random access request and the RAR are transmitted according to the determined best/appropriate beam that provides a better coverage to the corresponding UE based on the position of the UE in the cell).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 11, 18 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (WO 2018/058574), hereinafter “Jiang” in view of Zhang et al. (US 2019/0159264), hereinafter “Zhang”.

Jiang teaches the claimed limitations as stated above. Jiang does not explicitly teach the following features: regarding claim 3, wherein the receiving the system information comprises: 
receiving remaining minimum system information (RMSI) from the scheduling entity, the RMSI including beam-specific information that identifies the one or more beams configured to use the coverage enhancement technique.

As to claim 3, Zhang teaches wherein the receiving the system information comprises: 
receiving remaining minimum system information (RMSI) from the scheduling entity, the RMSI including beam-specific information that identifies the one or more beams configured to use the coverage enhancement technique (Zhang, Fig. 3, [0045], the UE receives the RMSI from the base station, where the RMSI includes BS Tx and Rx beam configurations indicating identities (IDs) and/or timings of the Tx or Rx beams. Based on that information the UE performs TX beam measurements, determines best beams, and performs a random access process).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jiang to have the features, as taught by Zhang, in order to determine a best beam pair and using the best beam pair to perform a RA process and data transmission between the UE and base station (Zhang, [0035], [0042], [0051]).

Jiang teaches the claimed limitations as stated above. Jiang does not explicitly teach the following features: regarding claim 11, wherein the processor and the memory are further configured to: 
receive remaining minimum system information (RMSI) from the scheduling entity, the RMSI including beam-specific information that identifies the one or more beams configured to use the coverage enhancement technique.

As to claim 11, Zhang teaches wherein the processor and the memory are further configured to: 
receive remaining minimum system information (RMSI) from the scheduling entity, the RMSI including beam-specific information that identifies the one or more beams configured to use the coverage enhancement technique (Zhang, Fig. 3, [0045], the UE receives the RMSI from the base station, where the RMSI includes BS Tx and Rx beam configurations indicating identities (IDs) and/or timings of the Tx or Rx beams. Based on that information the UE performs TX beam measurements, determines best beams, and performs a random access process).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jiang to have the features, as taught by Zhang, in order to determine a best beam pair and using the best beam pair to perform a RA process and data transmission between the UE and base station (Zhang, [0035], [0042], [0051]).

Jiang teaches the claimed limitations as stated above. Jiang does not explicitly teach the following features: regarding claim 18, wherein the transmitting system information comprises: 
transmitting remaining minimum system information (RMSI) to the UE, the RMSI including beam-specific information that identifies the one or more beams configured to use the coverage enhancement technique.

As to claim 18, Zhang teaches wherein the transmitting system information comprises: 
transmitting remaining minimum system information (RMSI) to the UE, the RMSI including beam-specific information that identifies the one or more beams configured to use the coverage enhancement technique (Zhang, Fig. 3, [0045], the UE receives the RMSI from the base station, where the RMSI includes BS Tx and Rx beam configurations indicating identities (IDs) and/or timings of the Tx or Rx beams. Based on that information the UE performs TX beam measurements, determines best beams, and performs a random access process).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jiang to have the features, as taught by Zhang, in order to determine a best beam pair and using the best beam pair to perform a RA process and data transmission between the UE and base station (Zhang, [0035], [0042], [0051]).

Jiang teaches the claimed limitations as stated above. Jiang does not explicitly teach the following features: regarding claim 25, wherein the processor and the memory are further configured to: 
transmit remaining minimum system information (RMSI) to the UE, the RMSI including beam-specific information that identifies the one or more beams configured to use the coverage enhancement technique.

As to claim 25, Zhang teaches wherein the processor and the memory are further configured to: 
transmit remaining minimum system information (RMSI) to the UE, the RMSI including beam-specific information that identifies the one or more beams configured to use the coverage enhancement technique (Zhang, Fig. 3, [0045], the UE receives the RMSI from the base station, where the RMSI includes BS Tx and Rx beam configurations indicating identities (IDs) and/or timings of the Tx or Rx beams. Based on that information the UE performs TX beam measurements, determines best beams, and performs a random access process).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jiang to have the features, as taught by Zhang, in order to determine a best beam pair and using the best beam pair to perform a RA process and data transmission between the UE and base station (Zhang, [0035], [0042], [0051]).

Claims 4, 12, 19 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (WO 2018/058574), hereinafter “Jiang” in view of Zhang et al. (US 2019/0159264), hereinafter “Zhang”, and further in view of Liu et al. (US 2020/0351950), hereinafter “Liu”.

Jiang and Zhang teach the claimed limitations as stated above. Jiang and Zhang do not explicitly teach the following features: regarding claim 4, wherein the RMSI comprises at least one of: 
a bitfield configured to indicate a beam index of each of the one or more beams configured to use the coverage enhancement technique in the random access procedure; 
a bitfield configured to indicate a number of repetitions of the at least one random access message according to the coverage enhancement technique; or 
a bitfield configured to indicate the coverage enhancement technique among a plurality of predefined coverage enhancement techniques.

As to claim 4, Liu teaches wherein the RMSI comprises at least one of: 
a bitfield configured to indicate a beam index of each of the one or more beams configured to use the coverage enhancement technique in the random access procedure (Liu, [0164], the three higher order bits of the SSB index are indicated by a system message, such as a RMSI, for multiple SSBs. [0167], Fig. 5, [0275], each SSB index is a beam index. Fig. 2A, [0168], [0191], [0195], [0217]-[2018], based on the SSBs the UE determines the SSB with the largest downlink measurement value as the first SSB, and performs a random access procedure using the first SSB. [0166], the beams/SSBs are enhanced by using a larger quantity of beams); 
a bitfield configured to indicate a number of repetitions of the at least one random access message according to the coverage enhancement technique; or 
a bitfield configured to indicate the coverage enhancement technique among a plurality of predefined coverage enhancement techniques.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jiang and Zhang to have the features, as taught by Liu, in order to enhance the beam directivity using a larger quantity of beams to cover an entire cell (Liu, [0166]).

Jiang and Zhang teach the claimed limitations as stated above. Jiang and Zhang do not explicitly teach the following features: regarding claim 12, wherein the RMSI comprises at least one of: 
a bitfield configured to indicate a beam index of each of the one or more beams configured to use the coverage enhancement technique in the random access procedure; 
a bitfield configured to indicate a number of repetitions of the at least one random access message according to the coverage enhancement technique; or 
a bitfield configured to indicate the coverage enhancement technique among a plurality of predefined coverage enhancement techniques.

As to claim 12, Liu teaches wherein the RMSI comprises at least one of: 
a bitfield configured to indicate a beam index of each of the one or more beams configured to use the coverage enhancement technique in the random access procedure (Liu, [0164], the three higher order bits of the SSB index are indicated by a system message, such as a RMSI, for multiple SSBs. [0167], Fig. 5, [0275], each SSB index is a beam index. Fig. 2A, [0168], [0191], [0195], [0217]-[2018], based on the SSBs the UE determines the SSB with the largest downlink measurement value as the first SSB, and performs a random access procedure using the first SSB. [0166], the beams/SSBs are enhanced by using a larger quantity of beams); 
a bitfield configured to indicate a number of repetitions of the at least one random access message according to the coverage enhancement technique; or 
a bitfield configured to indicate the coverage enhancement technique among a plurality of predefined coverage enhancement techniques.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jiang and Zhang to have the features, as taught by Liu, in order to enhance the beam directivity using a larger quantity of beams to cover an entire cell (Liu, [0166]).

Jiang and Zhang teach the claimed limitations as stated above. Jiang and Zhang do not explicitly teach the following features: regarding claim 19, wherein the RMSI comprises, at least one of: 
a bitfield configured to indicate a beam index of each of the one or more beams configured to use the coverage enhancement technique in the random access procedure; 
a bitfield configured to indicate a number of repetitions of the random access request according to the coverage enhancement technique; 
a bitfield configured to indicate a number of repetitions of the RAR using according to the coverage enhancement technique; or 
a bitfield configured to indicate the coverage enhancement technique among a plurality of predefined coverage enhancement techniques.

As to claim 19, Liu teaches wherein the RMSI comprises, at least one of: 
a bitfield configured to indicate a beam index of each of the one or more beams configured to use the coverage enhancement technique in the random access procedure (Liu, [0164], the three higher order bits of the SSB index are indicated by a system message, such as a RMSI, for multiple SSBs. [0167], Fig. 5, [0275], each SSB index is a beam index. Fig. 2A, [0168], [0191], [0195], [0217]-[2018], based on the SSBs the UE determines the SSB with the largest downlink measurement value as the first SSB, and performs a random access procedure using the first SSB. [0166], the beams/SSBs are enhanced by using a larger quantity of beams); 
a bitfield configured to indicate a number of repetitions of the random access request according to the coverage enhancement technique; 
a bitfield configured to indicate a number of repetitions of the RAR using according to the coverage enhancement technique; or 
a bitfield configured to indicate the coverage enhancement technique among a plurality of predefined coverage enhancement techniques.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jiang and Zhang to have the features, as taught by Liu, in order to enhance the beam directivity using a larger quantity of beams to cover an entire cell (Liu, [0166]).

Jiang and Zhang teach the claimed limitations as stated above. Jiang and Zhang do not explicitly teach the following features: regarding claim 26, wherein the RMSI comprises at least one of: 
a bitfield configured to indicate a beam index of each of the one or more beams configured to use the coverage enhancement technique in the random access procedure; 
a bitfield configured to indicate a number of repetitions of the random access request according to the coverage enhancement technique; 
a bitfield configured to indicate a number of repetitions of the RAR according to the coverage enhancement technique; or 
a bitfield configured to indicate the coverage enhancement technique among a plurality of predefined coverage enhancement techniques.

As to claim 26, Liu teaches wherein the RMSI comprises at least one of: 
a bitfield configured to indicate a beam index of each of the one or more beams configured to use the coverage enhancement technique in the random access procedure (Liu, [0164], the three higher order bits of the SSB index are indicated by a system message, such as a RMSI, for multiple SSBs. [0167], Fig. 5, [0275], each SSB index is a beam index. Fig. 2A, [0168], [0191], [0195], [0217]-[2018], based on the SSBs the UE determines the SSB with the largest downlink measurement value as the first SSB, and performs a random access procedure using the first SSB. [0166], the beams/SSBs are enhanced by using a larger quantity of beams); 
a bitfield configured to indicate a number of repetitions of the random access request according to the coverage enhancement technique; 
a bitfield configured to indicate a number of repetitions of the RAR according to the coverage enhancement technique; or 
a bitfield configured to indicate the coverage enhancement technique among a plurality of predefined coverage enhancement techniques.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jiang and Zhang to have the features, as taught by Liu, in order to enhance the beam directivity using a larger quantity of beams to cover an entire cell (Liu, [0166]).
Claims 5, 13, 20 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (WO 2018/058574), hereinafter “Jiang” in view of Zhang et al. (US 2019/0159264), hereinafter “Zhang”, and further in view of Islam et al. (US 2019/0053271), hereinafter “Islam”.

Jiang and Zhang teach the claimed limitations as stated above. Jiang and Zhang do not explicitly teach the following features: regarding claim 5, wherein the RMSI is configured to indicate a time window comprising a plurality of segments for receiving the at least one random access message selectively according to the coverage enhancement technique.

As to claim 5, Islam teaches wherein the RMSI is configured to indicate a time window comprising a plurality of segments for receiving the at least one random access message selectively according to the coverage enhancement technique (Islam, [0035], [0163], the RMSI includes information to identify the interleaving pattern of the random access response window. The UE receives the RAR from the base station. The UE receives the information/RMSI from the base station. The random access response window includes a first portion and a second portion. The RAR is transmitted via the first portion or the second portion using different beams. The RAR can be also transmitted via the first and second portion using different beams. Figs. 5-6, [0181]-[0190], the RA procedure is used to select the strongest beam for communication between the UE and the base station).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jiang and Zhang to have the features, as taught by Islam, in order to improve the reliability or increase the payload of the RACH message, which may correspondingly reduce the latency for the RACH procedure (Islam, [0135]).

Jiang and Zhang teach the claimed limitations as stated above. Jiang and Zhang do not explicitly teach the following features: regarding claim 13, wherein the RMSI is configured to indicate a time window comprising a plurality of segments for receiving the at least one random access message selectively using the coverage enhancement technique.

As to claim 13, Islam teaches wherein the RMSI is configured to indicate a time window comprising a plurality of segments for receiving the at least one random access message selectively using the coverage enhancement technique (Islam, [0035], [0163], the RMSI includes information to identify the interleaving pattern of the random access response window. The UE receives the RAR from the base station. The UE receives the information/RMSI from the base station. The random access response window includes a first portion and a second portion. The RAR is transmitted via the first portion or the second portion using different beams. The RAR can be also transmitted via the first and second portion using different beams. Figs. 5-6, [0181]-[0190], the RA procedure is used to select the strongest beam for communication between the UE and the base station).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jiang and Zhang to have the features, as taught by Islam, in order to improve the reliability or increase the payload of the RACH message, which may correspondingly reduce the latency for the RACH procedure (Islam, [0135]).

Jiang and Zhang teach the claimed limitations as stated above. Jiang and Zhang do not explicitly teach the following features: regarding claim 20, wherein the RMSI is configured to indicate a RAR window comprising a plurality of segments for receiving the RAR selectively using the coverage enhancement technique.
As to claim 20, Islam teaches wherein the RMSI is configured to indicate a RAR window comprising a plurality of segments for receiving the RAR selectively using the coverage enhancement technique (Islam, [0035], [0163], the RMSI includes information to identify the interleaving pattern of the random access response window. The UE receives the RAR from the base station. The UE receives the information/RMSI from the base station. The random access response window includes a first portion and a second portion. The RAR is transmitted via the first portion or the second portion using different beams. The RAR can be also transmitted via the first and second portion using different beams. Figs. 5-6, [0181]-[0190], the RA procedure is used to select the strongest beam for communication between the UE and the base station).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jiang and Zhang to have the features, as taught by Islam, in order to improve the reliability or increase the payload of the RACH message, which may correspondingly reduce the latency for the RACH procedure (Islam, [0135]).

Jiang and Zhang teach the claimed limitations as stated above. Jiang and Zhang do not explicitly teach the following features: regarding claim 27, wherein the RMSI is configured to indicate a RAR window comprising a plurality of segments for receiving the RAR selectively using the coverage enhancement technique.

As to claim 27, Islam teaches wherein the RMSI is configured to indicate a RAR window comprising a plurality of segments for receiving the RAR selectively using the coverage enhancement technique (Islam, [0035], [0163], the RMSI includes information to identify the interleaving pattern of the random access response window. The UE receives the RAR from the base station. The UE receives the information/RMSI from the base station. The random access response window includes a first portion and a second portion. The RAR is transmitted via the first portion or the second portion using different beams. The RAR can be also transmitted via the first and second portion using different beams. Figs. 5-6, [0181]-[0190], the RA procedure is used to select the strongest beam for communication between the UE and the base station).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jiang and Zhang to have the features, as taught by Islam, in order to improve the reliability or increase the payload of the RACH message, which may correspondingly reduce the latency for the RACH procedure (Islam, [0135]).

Claims 7, 15, 22 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (WO 2018/058574), hereinafter “Jiang” in view of Nagaraja et al. (US 2018/0027594), hereinafter “Nagaraja”.

Jiang teaches the claimed limitations as stated above. Jiang does not explicitly teach the following features: regarding claim 7, further comprising: 
receiving, from the scheduling entity, a beam refinement signal prior to receiving the at least one random access message; and 
refining a beam of the one or more beams for receiving the at least one random access message based on the beam refinement signal.

As to claim 7, Nagaraja teaches further comprising: 
receiving, from the scheduling entity, a beam refinement signal prior to receiving the at least one random access message (Nagaraja, [0097], the NB transmits a reference signal used for beam refinement (e.g. MRS, BRRS, NS-SS) to the UE based on the RACH message 1 transmitted by the UE. The UE receives the MRS/BRRS from the NB before the NB transmits RACH Message 2 to the UE); and 
refining a beam of the one or more beams for receiving the at least one random access message based on the beam refinement signal (Nagaraja, [0083], Fig. 8, [0092]-[0093], [0097], [0101], [0112], the MRS/BRRS are used for beam refinement. After the beam refinement, the RACH Message 2 is transmitted).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jiang to have the features, as taught by Nagaraja, in order to address the RACH failure scenarios and facilitate successful RACH procedures for UEs (Nagaraja, [0090]).

Jiang teaches the claimed limitations as stated above. Jiang does not explicitly teach the following features: regarding claim 15, wherein the processor and the memory are further configured to: 
receive, from the scheduling entity, a beam refinement signal prior to receiving the at least one random access message; and 
refine a beam of the one or more beams for receiving the random access message based on the beam refinement signal.

As to claim 15, Nagaraja teaches wherein the processor and the memory are further configured to: 
receive, from the scheduling entity, a beam refinement signal prior to receiving the at least one random access message (Nagaraja, [0097], the NB transmits a reference signal used for beam refinement (e.g. MRS, BRRS, NS-SS) to the UE based on the RACH message 1 transmitted by the UE. The UE receives the MRS/BRRS from the NB before the NB transmits RACH Message 2 to the UE); and 
refine a beam of the one or more beams for receiving the random access message based on the beam refinement signal (Nagaraja, [0083], Fig. 8, [0092]-[0093], [0097], [0101], [0112], the MRS/BRRS are used for beam refinement. After the beam refinement, the RACH Message 2 is transmitted).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jiang to have the features, as taught by Nagaraja, in order to address the RACH failure scenarios and facilitate successful RACH procedures for UEs (Nagaraja, [0090]).

Jiang teaches the claimed limitations as stated above. Jiang does not explicitly teach the following features: regarding claim 22, further comprising: 
transmitting a beam refinement signal for facilitating beam refinement prior to transmitting the RAR associated with the random access procedure.

As to claim 22, Nagaraja teaches further comprising: 
transmitting a beam refinement signal for facilitating beam refinement prior to transmitting the RAR associated with the random access procedure (Nagaraja, [0097], the NB transmits a reference signal used for beam refinement (e.g. MRS, BRRS, NS-SS) to the UE based on the RACH message 1 transmitted by the UE. The UE receives the MRS/BRRS from the NB before the NB transmits RACH Message 2 to the UE).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jiang to have the features, as taught by Nagaraja, in order to address the RACH failure scenarios and facilitate successful RACH procedures for UEs (Nagaraja, [0090]).

Jiang teaches the claimed limitations as stated above. Jiang does not explicitly teach the following features: regarding claim 29, wherein the processor and the memory are further configured to: 
transmit a beam refinement signal for beam refinement prior to transmitting the RAR associated with a random access procedure.

As to claim 29, Nagaraja teaches wherein the processor and the memory are further configured to: 
transmit a beam refinement signal for beam refinement prior to transmitting the RAR associated with a random access procedure (Nagaraja, [0097], the NB transmits a reference signal used for beam refinement (e.g. MRS, BRRS, NS-SS) to the UE based on the RACH message 1 transmitted by the UE. The UE receives the MRS/BRRS from the NB before the NB transmits RACH Message 2 to the UE).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jiang to have the features, as taught by Nagaraja, in order to address the RACH failure scenarios and facilitate successful RACH procedures for UEs (Nagaraja, [0090]).

Claims 8, 16, 23 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (WO 2018/058574), hereinafter “Jiang” in view of Agiwal et al. (US 2017/0251460), hereinafter “Agiwal”.

Jiang teaches the claimed limitations as stated above. Jiang does not explicitly teach the following features: regarding claim 8, further comprising, at least one of: 
receiving a repetition of the at least one random access message on the one or more beams according to the coverage enhancement technique; or 
transmitting a repetition of the at least one random access message on the one or more beams according to the coverage enhancement technique.

As to claim 8, Agiwal teaches further comprising, at least one of: 
receiving a repetition of the at least one random access message on the one or more beams according to the coverage enhancement technique (Agiwal, Fig. 3, [0076], the RAR is received by the UE Q times via RX beams. [0307], [0336], the beams are used to provide a better coverage to UEs in the cell); or 
transmitting a repetition of the at least one random access message on the one or more beams according to the coverage enhancement technique (Agiwal, Fig. 12A-12B, [0148]-[0150], the UE transmits the PRACH using the UL TX beam corresponding to the best DL RX beam multiple times (step 1212). The best beam is used for the RACH procedure. [0230], the UE retransmits the PRACH preamble via the UL TX beam using power Delta. [0336], the best beam provides the same coverage for the UL TX beam for transmissions with the base station).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jiang to have the features, as taught by Agiwal, in order to increase transmission/reception efficiency of an antenna by concentrating the transmission/reception power into a narrow space (Agiwal, [0007] ln 24-28).

Jiang teaches the claimed limitations as stated above. Jiang does not explicitly teach the following features: regarding claim 16, wherein the processor and the memory are further configured to, at least one of: 
receive a repetition of the random access message on the one or more beams according to the coverage enhancement technique; or 
transmit a repetition of the at least one random access message on the one or more beams according to the coverage enhancement technique.

As to claim 16, Agiwal teaches wherein the processor and the memory are further configured to, at least one of: 
receive a repetition of the random access message on the one or more beams according to the coverage enhancement technique (Agiwal, Fig. 3, [0076], the RAR is received by the UE Q times via RX beams. [0307], [0336], the beams are used to provide a better coverage to UEs in the cell); or 
transmit a repetition of the at least one random access message on the one or more beams according to the coverage enhancement technique (Agiwal, Fig. 12A-12B, [0148]-[0150], the UE transmits the PRACH using the UL TX beam corresponding to the best DL RX beam multiple times (step 1212). The best beam is used for the RACH procedure. [0230], the UE retransmits the PRACH preamble via the UL TX beam using power Delta. [0336], the best beam provides the same coverage for the UL TX beam for transmissions with the base station).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jiang to have the features, as taught by Agiwal, in order to increase transmission/reception efficiency of an antenna by concentrating the transmission/reception power into a narrow space (Agiwal, [0007] ln 24-28).

Jiang teaches the claimed limitations as stated above. Jiang does not explicitly teach the following features: regarding claim 23, further comprising, at least one of: 
receiving a repetition of the random access request on the one or more beams according to the coverage enhancement technique; or 
transmitting a repetition of the RAR on the one or more beams according to the coverage enhancement technique.

As to claim 23, Agiwal teaches further comprising, at least one of: 
receiving a repetition of the random access request on the one or more beams according to the coverage enhancement technique (Agiwal, Fig. 12A-12B, [0148]-[0150], the UE transmits the PRACH using the UL TX beam corresponding to the best DL RX beam multiple times (step 1212). The best beam is used for the RACH procedure. [0230], the UE retransmits the PRACH preamble via the UL TX beam using power Delta. [0336], the best beam provides the same coverage for the UL TX beam for transmissions with the base station); or 
transmitting a repetition of the RAR on the one or more beams according to the coverage enhancement technique (Agiwal, Fig. 3, [0076], the RAR is received by the UE Q times via RX beams. [0307], [0336], the beams are used to provide a better coverage to UEs in the cell).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jiang to have the features, as taught by Agiwal, in order to increase transmission/reception efficiency of an antenna by concentrating the transmission/reception power into a narrow space (Agiwal, [0007] ln 24-28).

Jiang teaches the claimed limitations as stated above. Jiang does not explicitly teach the following features: regarding claim 30, wherein the processor and the memory are further configured to, at least one of: 
receiving a repetition of the random access request on the one or more beams according to the coverage enhancement technique; or 
transmit a repetition of the RAR on the one or more beams according to the coverage enhancement technique.

As to claim 30, Agiwal teaches wherein the processor and the memory are further configured to, at least one of: 
receiving a repetition of the random access request on the one or more beams according to the coverage enhancement technique (Agiwal, Fig. 12A-12B, [0148]-[0150], the UE transmits the PRACH using the UL TX beam corresponding to the best DL RX beam multiple times (step 1212). The best beam is used for the RACH procedure. [0230], the UE retransmits the PRACH preamble via the UL TX beam using power Delta. [0336], the best beam provides the same coverage for the UL TX beam for transmissions with the base station); or 
transmit a repetition of the RAR on the one or more beams according to the coverage enhancement technique (Agiwal, Fig. 3, [0076], the RAR is received by the UE Q times via RX beams. [0307], [0336], the beams are used to provide a better coverage to UEs in the cell).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jiang to have the features, as taught by Agiwal, in order to increase transmission/reception efficiency of an antenna by concentrating the transmission/reception power into a narrow space (Agiwal, [0007] ln 24-28).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Islam et al. U.S. Patent Application Pub. No. 2018/0263064 – Numerology dependent communication timing.
Ryu et al. U.S. Patent Application Pub. No. 2019/0053080 – Method and apparatus for uplink transmission in wireless communication system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473